ACCEPTED
                                                                                          12-14-00197-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                    12/29/2014 2:20:38 PM
                                                                                             CATHY LUSK
                           CAUSE NO. 12-14-00197-CR                                                CLERK


 DAVONTAE ROBINSON                         §      IN THE
                                           §
 VS.                                       §      TWELFTH COURT
                                                                         FILED IN
                                           §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                        §      OF APPEALS           TYLER, TEXAS
                                                                  12/29/2014 2:20:38 PM
                               MOTION TO                               CATHY S. LUSK
                                                                           Clerk
                  EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 7th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State v. Davontae Robinson and numbered 007-0329-

       11.

3.     Appellant was convicted of Possession of a Controlled Substance.

4.     Appellant was assessed a sentence of three (3) years Texas Department of

       Criminal Justice-Institutional Division.

5.     Notice of Appeal was given on July 14, 2014.

6.     The Clerk's Record was filed on July 30, 2014; the Reporter's Record was filed

       on September 15, 2014.

7.     The Appellant’s Brief is due on December 29, 2014. Counsel requests the Court

       an extension of thirty (30) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Reporter’s Record in this case was completed, Counsel has filed:

             A.     On September 22, 2014, Counsel filed the Appellant’s Brief in

                    Christopher Black v. State, cause no. 12-14-00087-CR;

             B.     Counsel attended oral argument before the Court of Criminal
     Appeals in Austin in Henry Taylor v. State of Texas, cause no. PD-

     0051-14 on October 1, 2014.

C.   On October 13, 2014, Counsel filed the Appellant’s Brief in

     Lawrence Walker v. State of Texas, cause no. 12-14-00040-CR;

D.   On October 20, 2014, Counsel filed the Appellant’s Brief in Coby

     Gordy v. State of Texas, cause nos. 12-14-00062-CR and 12-14-

     00063-CR;

E.   On October 29, 2014, Counsel filed the Appellant’s Brief in

     Fernando Saucedo v. State of Texas, cause no. 12-13-00368-CR;

F.   On November 3, 2014, Counsel filed the Appellant’s Brief in

     Charles Walker v. State of Texas, cause no. 12-14-00104-CR;

G.   On November 17, 2014, Petition for Discretionary Review in

     Kenneth Walker v. State of Texas, cause no. PD-1429-14 with no

     further extensions;

H.   On November 17, 2014, a Petition for Discretionary Review in

     Shelly Walker v. State of Texas, cause no. PD-1430-14 with no

     further extensions;

I.   On December 2, 2014, Counsel filed the Appellant’s Brief in Henry

     Swinney v. State of Texas, cause no. 12-14-00142-CR with no

     further extensions.

J.   On December 15, 2014, Counsel filed the Appellant’s Brief in

     Brandon Medford v. State of Texas, cause no. 12-14-00109-CR

     with no further extensions.

K.   On December 15, 2014, Counsel filed the Appellant’s Brief in

     Jeffrey Dock Wright. v. State of Texas, cause no. 12-14-00125-CR

     with no further extensions.

L.   On December 15, 2014, Counsel filed the Appellant’s Brief in

     Angela Hardin v. State of Texas, cause nos. 12-14-00180-CR and
                   12-14-00181-CR with no further extensions.

            M.     On December 18, 2014, Counsel filed the Appellant’s Brief in

                   Darren McDaniel v. State of Texas, cause no. 12-14-00124-CR

                   with no further extensions.

9.    Additionally, on October 12, 2014, Counsel was appointed in four (4) cases of

      State of Texas v. Larry Maples in Van Zandt County, Texas by the Honorable

      Teresa Drum. The charges include capital murder (non-death), burglary of a

      habitation, aggravated sexual assault and aggravated assault. The capital

      murder trial commenced on November 3, 2014 and concluded on November 6,

      2014. Counsel has also been court appointed to represent the Defendant on any

      appellate matters sought by the Defendant.

10.   On November 7, 2014, counsel was appointed by the 114th District Court of

      Smith County, Texas to prepare a clemency petition in State v. Robert Charles

      Ladd, cause number 114-80305-97. An execution date was originally set in this

      case for December 11, 2014. Counsel filed a clemency petition with the Petition

      with the Board of Pardons and Parole on November 20, 2014. However, due to

      an oversight in setting the execution date this execution date was withdrawn

      and reset. The new execution date has been set for this case on January 29,

      2015 and counsel will need additional time to prepare a new clemency petition

      for the Defendant.

11.   Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Tyler and Texarkana Federal District

      Courts, and hearings in Smith and Van Zandt Counties.

12.   Lastly, Appellant’s Counsel has the following briefs pending:

            A.     Appellant’s Brief in Joshua Ardry v. State of Texas, cause no. 12-

                   14-00143-CR on January 5, 2015;

            B.     Appellant’s Brief in Craig Pruitt v. State of Texas, cause no. 12-

                   14-00303-CR on January 5, 2015;
            C.      Appellant’s Brief in Kathy Spears v. State of Texas, cause no. 12-

                    14-00163-CR on January 5, 2015;

            D.      Appellant’s Brief in Brandon Simmons v. State of Texas, cause no.

                    12-14-00159-CR on January 7, 2015;

            E.      Appellant’s Brief in Roberta Bagwell v. State of Texas, cause no.

                    12-14-00248-CR on January 9, 2015;

            F.      Appellant’s Brief in Jaworski Adkins v. State of Texas, cause no.

                    12-14-00130-CR on January 12, 2015 with no further extensions;

            G.      Appellant’s Brief in Daniel Spangler v. State of Texas, cause no.

                    12-14-00195-CR on January 15, 2015 with no further extensions;

            H.      Appellant’s Brief in Fatima Rahman v. State of Texas, cause no.

                    12-14-00225-CR on January 22, 2015 with no further extensions;

            I.      Appellant’s Brief in Frederick Perkins v. State of Texas, cause no.

                    12-14-00290-CR upon completion of the Reporter’s Record;

            J.      Appellant’s Brief in Jolly Neely v. State of Texas, cause no. 12-14-

                    00309-CR upon completion of the Reporter’s Record; and

            K.      Appellant’s Brief in Jason Claire Reese v. State of Texas, cause

                    no. 12-14-00363-CR upon completion of the Reporter’s Record.

13.   Appellant requests an extension of time due to the above referenced facts and

      circumstances. Appellant also realized that the Clerk’s Record is currently

      incomplete because the presentence investigation report which was designated

      has not been provided. The Smith County District Clerk’s Office is aware of the

      deficiency.

14.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of thirty (30) days, and for such other and further

      relief as the Court may deem appropriate.
                                               Respectfully submitted,



                                               Law Office of James W. Huggler, Jr.
                                               100 E. Ferguson, Suite 805
                                               Tyler, Texas 75702
                                               Tel: (903) 593-2400
                                               Fax: (903) 593-3830

                                               By: /S/ James W. Huggler, Jr.
                                               James W. Huggler, Jr.
                                               State Bar No. 00795437
                                               Attorney for Appellant


                            CERTIFICATE OF SERVICE


      This is to certify that on December 29, 2014, a true and correct copy of the above

and foregoing document was served on Mike West, Smith County District Attorney's

Office, 100 North Broadway Ave., 4th Floor, Smith County Courthouse, Tyler, Texas

75702, by regular mail, fax, hand delivery, or electronic filing.



                                         /S/ James W. Huggler, Jr.
                                        James W. Huggler, Jr.